

116 S3564 IS: Ensuring Treatment for COVID Act
U.S. Senate
2020-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3564IN THE SENATE OF THE UNITED STATESMarch 22, 2020Mr. Casey (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to require States to provide medical assistance for COVID–19 treatment services for individuals who are diagnosed with COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Treatment for COVID Act.2.Mandatory coverage of COVID–19 treatment(a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a), as amended by section 6004 of the Families First Coronavirus Response Act, is amended—(1)in subsection (a)—(A)subparagraph (A)—(i)in clause (i)—(I)in subclause (VIII), by striking ; or and inserting a semicolon; and(II)by inserting after subclause (IX) the following new subclauses:(X)during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) beginning on or after the date of the enactment of this subclause, who are uninsured individuals (as defined in subsection (ss)); or(XI)who are uninsured individuals who reside in one of the 50 States or the District of Columbia and have been diagnosed with COVID–19 or the virus that causes COVID–19;; and(ii)in clause (ii)—(I)in subclause (XXI), by inserting or at the end; (II)in subclause (XXII), by striking or at the end; and(III)by striking subclause (XXIII); and(B)in the matter following subparagraph (G)—(i)by striking and (XVIII) and inserting (XVIII); (ii)by striking and (XVIII) and inserting (XVIII);(iii)by striking who is eligible for medical assistance only because of subparagraph (A)(ii)(XXIII) and inserting who is eligible for medical assistance only because of subparagraph (A)(i)(X); and(iv)by striking and any visit described in section 1916(a)(2)(G) that is furnished during any such portion and inserting and any service described in section 1916(a)(2)(G) that is furnished during any such portion, and (XIX) the medical assistance made available to an individual who is eligible for medical assistance only because of subclause (XI) of subparagraph (A)(i) shall be limited to medical assistance for services that are related to treating COVID–19, and shall only be made available to such individual during the 1-year period following the date of such individual's enrollment under the State plan or waiver (or for such longer period as the State may elect if the individual continues to require treatment for COVID–19 after the end of such 1-year period); and(2)in subsection (ss)—(A)in paragraph (1), by inserting subclauses (I) through (IX) of before subsection (a)(10)(A)(i); and(B)in paragraph (2), by inserting (unless such individual is only enrolled for medical assistance under this title under subclause (X) of subsection (a)(10)(A)(i)) after 1128B(f)).(b)Coverage of COVID–19 treatment as a mandatory serviceSection 1905(a)(4) of the Social Security Act (42 U.S.C. 1396d(a)(4)) is amended—(1)by striking and (D) and inserting (D); and(2)by striking the semicolon at the end and inserting ; and (E) items and services furnished for the treatment of COVID–19;. (c)Prohibition of cost sharing(1)In generalSubsections (a)(2) and (b)(2) of section 1916 of the Social Security Act (42 U.S.C. 1396o), as amended by section 6004(a)(2)(A) of the Families First Coronavirus Response Act, are each amended—(A)in subparagraph (F), by striking or at the end; (B)in subparagraph (G), by striking ; and and inserting , or; and(C)by adding at the end the following subparagraphs:(H)a COVID–19 vaccine licensed under section 351 of the Public Health Service Act and the administration of such vaccine, or(I)any item or service furnished for the treatment of COVID–19; and.(2)Application to alternative cost sharingSection 1916A(b)(3)(B) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)), as amended by section 6004(a)(2)(B) of the Families First Coronavirus Response Act, is amended— (A)in clause (xi), by striking any visit and inserting any service; and(B)by adding at the end the following clauses:(xii)A COVID–19 vaccine licensed under section 351 of the Public Health Service Act and the administration of such vaccine.(xiii)An item or service furnished for the treatment of COVID–19..(3)ClarificationThe amendments made this subsection shall apply with respect to a State plan of a territory in the same manner as a State plan of one of the 50 States. (d)Receipt and processing of applications at certain locationsSection 1902(a)(55) of the Social Security Act (42 U.S.C. 1396a(a)(55)), as amended by section 6004 of the Families First Coronavirus Response Act, is amended by striking or (a)(10)(A)(ii)(XXIII) and inserting (a)(10)(A)(i)(X), or (a)(10)(A)(i)(XI).(e)Federal medical assistance percentage(1)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(A)in subsection (b), by striking and (ff) and inserting (ff), and (gg); and(B)by adding at the end the following new subsection:(gg)Enhanced FMAP for medical assistance for COVID–19 treatmentNotwithstanding subsection (b), the Federal medical assistance percentage for a State that is one of the 50 States or the District of Columbia, with respect to amounts expended by such State for medical assistance for individuals who are only eligible for such assistance because of section 1902(a)(10)(A)(i)(XI) shall be equal to 100 percent..(2)Conforming amendmentSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), as amended by 6004(a)(3)(D) of the Families First Coronavirus Response Act, is amended by striking section 1902(a)(10)(A)(ii)(XXIII) and inserting section 1902(a)(10)(A)(i)(X).(f)Enhanced provider payments for services to treat COVID–19Section 1902(a)(13) of the Social Security Act (42 U.S.C. 1396a(a)(13)) is amended—(1)in subparagraph (B), by striking ; and and inserting a semicolon; (2)in subparagraph (C), by striking the semicolon at the end and inserting ; and; and(3)by adding at the end the following new subparagraph: (D)payment for services to treat COVID–19 at a rate not less than 125 percent of the payment rate that would apply to such services if they were provided under title XVIII;.(g)Nonapplication of certain requirementsWith respect to medical assistance that is available under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or a waiver of such a plan pursuant to subclause (X) or (XI) of section 1902(a)(10)(A)(i) of such Act (42 U.S.C. 1396a(a)(10)(A)(i))—(1)subsections (a)(1) and (d) of section 1137 of such Act (42 U.S.C. 1320b–7) shall not apply to individuals seeking medical assistance under either such subclause;(2)notwithstanding the last sentence of section 1902(a) of such Act (42 U.S.C. 1396a(a)) or any other provision of law, payment may be made to the State for expenditures for medical assistance furnished to an individual who is enrolled for medical assistance pursuant to either such subclause without regard to whether such individual is lawfully residing in the United States; and(3)the limitations on payment imposed by subsection (f) of section 1903 of such Act (42 U.S.C. 1396b) shall not apply with respect amounts expended by the State for medical assistance furnished to an individual who is enrolled under either such subclause.(h)State requirement To streamline applicationsDuring any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act beginning on or after the date of enactment of this Act, each State shall permit an individual who is enrolled for medical assistance under the State plan under title XIX of such Act, or a waiver of such plan, under subclause (X) of section 1902(a)(10)(A)(i) of such Act to enroll for medical assistance under subclause (XI) of such section without requiring a new application from the individual. Nothing in the preceding sentence shall be construed as requiring that an individual first be enrolled under subclause of (X) of section 1902(a)(10)(A)(i) of the Social Security Act in order to enroll under subclause (XI) of such section.